DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	The drawings submitted February 14, 2020 as modified April 9, 2020 have been approved by the examiner. 
Claim Rejections - 35 USC § 112
Claims 17, 19, 23-26, 28, 32 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 17, the claimed “providing an association…of a spectacle lens system with the vision of the spectacle wearer, or an average spectacle wearer, when observing an object through the spectacle lens system” is vague and indefinite. First of all, it is not clear as to what is meant by the “spectacle lens system”. Is the “spectacle lens system” the spectacle lens alone, is the spectacle lens system the combined system of the spectacle lens and an eye (of either the specific wearer or the eye of an average wearer) or can the “spectacle lens system” be either the spectacle lens alone or the combined spectacle lens and an eye, or is some other meaning intended. 
It is not clear as to what the two parameters are that are being claimed in order to create the “association” rendering the claim vague and indefinite. It is not clear if applicant is claiming an association between the spectacle lens alone (being considered as the “spectacle lens system”) as one parameter, being compared to the vision of an eye alone (actual eye or average eye) as the second parameter, or is applicant claiming an association between the spectacle lens and an eye (being one parameter) being compared to a second parameter that has not been claimed, or if some other meaning is intended. 
With respect to claim 17, last line, the claimed “wherein the target function is evaluated at least once” is vague and indefinite. Specifically, the first part of section “c” is claiming “evaluating the target function”. As such, it must inherently be evaluated at least once. Therefore, it is not clear as to what, if any , the claimed “wherein the target function is evaluated at least once” is adding as an additional limitation that has not already been claimed. For purposes of examination, the claimed “wherein the target function is evaluated at least once” is presumed to be repetitive and has not been given patentable weight. 
With respect to claim 17, for purposes of examination, based on the three 112 rejections set forth above, and based on what is otherwise disclosed in the specification, for purposes of examination, the assumed meaning of claim 17 is: 
Claim 17: A computer-implemented…(a) providing a comparative association of an imaging property or aberration between two parameters, wherein a first parameter is evaluating the imaging property or aberration by the observing of an object through a spectacle lens system, the spectacle lens system being the combined spectacle lens with an eye, the eye being one of either the eye of the wearer, or the eye of an average spectacle lens wearer; (b) determining or prescribing a target function…(c) calculating or assessing the spectacle lens to be calculated or assessed by evaluating the target function”. 
	With respect to claim 19, the claimed “through the spectacle lens system or through the spectacle lens to be calculated or assessed up to an evaluation surface in the spectacle lens system” is vague and indefinite. Again, it is not clear what is meant by “the spectacle lens system”. If the spectacle lens system can be the spectacle lens alone then the claimed “or through the spectacle lens” would not be adding any further limitation. Furthermore the claimed through the spectacle lens (alone) up to an evaluation surface of the spectacle lens system” creates a lack of clarity. If the lens is alone then it is presumably not considered as the “spectacle lens system” For purposes of examination, the assumed meaning is “though the spectacle lens system or through the spectacle lens alone up to an evaluation surface.” with the claimed “spectacle lens system” having the assumed meaning as set forth above with respect to independent claim 17. 
	With respect to claim 23, the claimed “wherein the associating the at least one imaging property or aberration of a spectacle lens system with the vision of the spectacle wearer” is vague and indefinite. It is not clear if applicant is associating i.e. comparing the spectacle lens system as one parameter to the vision of the spectacle wearer as the other parameter. On the other hand, it is not clear if applicant is 
	With further respect to claim 23, the claim is apparently first defining spectacle lens system as being the combined lens and eye, but is then claiming the parameter as being the measured initial vision or measured sensitivity of the eye alone. The inconsistency renders the claim vague and indefinite. Again, the intended meaning of “spectacle lens system” needs to be clear and understood and consistent with other limitations of the claim as well as with the claim(s) from which this claim depends. 
With respect to claim 23, for purposes of examination, based on the two 112 rejections set forth above, and based on what is otherwise disclosed in the specification, for purposes of examination, the assumed meaning of claim 23 is: 
Claim 23: The computer-implemented method according to claim 17, wherein in the comparative association of the imaging property or aberration, the second parameter is evaluating the imaging property or aberration based on a measured initial vision or a measured sensitivity of the eye of the spectacles wearer, wherein the measured sensitivity of the eye of the wearer corresponds to…”. 
With respect to claim 24, last line, again the claimed “spectacle lens system” is vague and indefinite. Again, the intended meaning of “spectacle lens system” needs to be clear and understood and consistent with other limitations of the claim as well as with the claim(s) from which this claim depends. Additionally, the claimed “associating the at least one imaging property or aberration of the spectacle lens system with the vision” is not understood. It is not clear as to what vision it is being associated with (vision wherein the comparative association of the imaging property or aberration further comprises at least one of: a vision value of one of the eyes of the spectacle wearer upon viewing through the spectacle lens system; and a spherical or astigmatic value of refractive power of the spectacle lens system”. 
With respect to claim 25, applicant is claiming one of the pairs as either the refractive power of an eye alone or a refractive power with haze of an eye alone. However, claim 25 depends from claim 24, which is claiming one of the pairs in terms of the spectacle lens system. Presumably the spectacle lens system is the combined eye and lens. Furthermore, applicant is claiming “value pairs” but again is claiming just one value. The inconsistencies render the claim vague and indefinite. For purposes of examination, the assumed meaning is “wherein one of the values is the refractive power of one of the eyes of the spectacle wearer upon viewing through the spectacle lens system, or one of the values is the refractive power of one of the eyes of the spectacle wearer plus a spherical or astigmatic haze upon viewing through the spectacle lens system”. 
or given one of the values…plus spherical or astigmatic haze”. If having haze is intended as a limitation, as is herein assumed, then this needs to be claimed with greater clarity and particularity. With further respect to claim 26, the claimed “dioptric spacing” is vague and indefinite. It is not clear as to what it is being spaced or compared to. Is it a dioptric difference from a model eye or is it the degree of haze being added or is it related to both. For purposes of examination, the assumed meaning of claim 26 is: The computer-implemented method according to claim 25, wherein one of the values is the refractive power of one of the eyes of the spectacle wearer plus a spherical or astigmatic haze upon viewing through the spectacle lens system and wherein a spherical or astigmatic haze difference corresponds to a difference between the value of the refractive power of the one of the eyes of the spectacle wearer plus the spherical or astigmatic haze upon viewing through the spectacle lens system and the value of the refractive power of the spectacle lens and an eye model without introducing the haze, and wherein this difference has a value between 0.5 dpt and 3.0 dpt”
With respect to claim 28, the claimed “has been individually measured in the spectacle wearer or is determined from individual measurement values” is vague and indefinite. Specifically, “individually measured” are determining “individual measurement values”. It is therefore not clear as to what the last part of the claim is adding that has not already been claimed. For purposes of examination, the assumed meaning is “has 
been individually measured in the spectacle wearer.” (i.e. deleting the claimed “or is determined from individual measurement values”). 
	With respect to claim 32, the claimed “a processor configured to process the spectacle lens” is vague and indefinite. It is not clear if the “processor” is referring to a processor of a computer or to a manufacturing device. Furthermore, if referring to a processor of a computer then it is not clear as to what is meant by “processing the spectacle lens”. For purposes of examination, the assumed meaning is “a manufacturing device configured to manufacture the spectacle lens according to the result of the calculation”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17-21, 23-25, 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altheimer publication number 2015/0002810.
	With respect to claim 17, Altheimer discloses the limitations therein including the following: a computer implemented method for calculating a spectacle lens of an eye of a spectacles wearer (abstract); comprising providing a comparative association between two parameters (paragraph 0144, a measured “resulting wavefront” disclosed as being compared to a “spherical reference wavefront” i.e. a “comparative association” with the “resulting wave-front” as a first parameter being associated with a “spherical reference wavefront” as a second parameter); of an imaging property or aberration (paragraph 0021), wherein a first parameter is evaluating the imaging property or aberration by the observing of an object through a spectacle lens system (paragraphs 0021, 0144, the measured “resulting wavefront” as the claimed “first parameter evaluating an imaging property or aberration” disclosed as being light emanating from an object, through a spectacle lens and through the eye to an evaluation surface); the spectacle lens system being the combined spectacle lens with an eye, the eye being one of either the eye of the wearer, or the eye of an average spectacle lens wearer (paragraph 0144, the “resulting wavefront” disclosed as being light emanating from an object, through a spectacle lens and through the eye to an evaluation surface and therefore the combined spectacle lens and eye as the “spectacle lens system”); (b) determining or prescribing a target function for the spectacle lens to be calculated in which the association is evaluated (paragraphs 0021, 0144 disclosing the use of a target function based on the deviations in comparing the “resulting wavefront” and the “spherical reference wavefront”); calculating the spectacle lens by calculating or 
	With respect to claim 18, Altheimer further discloses the calculating or assessing comprising optimizing the spectacle lens by minimizing the target function (abstract, paragraphs 0166-0167).  
	With respect to claim 19, Altheimer further discloses calculating at least one light beam emanating from an object with the aid of wave-tracing or ray-tracing (paragraphs 0021-0022, 0027, 0140, 0144); through the spectacle lens system up to an evaluation surface (paragraphs 0021-0022, 0027, 0140, 0144). 
	With respect to claim 20, Altheimer further discloses calculating at the evaluation surface between the light from the object in comparison to light converging on a retina of a model eye (paragraphs 0014, 0020-0022, 0074-0099, 0165).
 	With respect to claim 21, Altheimer further discloses the calculating of the light emanating from the object taking place by means of wave-tracing (paragraphs 0020-0022, 0144) and calculating the difference at the evaluation surface comprises calculating the wavefront difference between the wavefront from the object and a reference wave-front converging on the retina (paragraphs 0020-0022, 0144); the wavefront difference calculated at the evaluation surface (paragraphs 0021-0022, 0027, 0140, 0144). 
	With respect to claim 23, Altheimer further discloses the associating of the one imaging property or aberration parametrically depends on the measured initial vision of the wearer (paragraphs 0056-0058,  0144, 0147). 

	With respect to claim 25, Altheimer further discloses the associating comprises giving a value to the refractive power of one of the eyes of the wearer (paragraphs 0032, 0159, 0161). 
	With respect to claim 27, Altheimer further discloses the spectacle lens system comprising a spectacle lens and a model eye (paragraphs 0137, 0141-0145); the model described with at least one of eye length (paragraph 0145). 
	With respect to claim 28, Altheimer further discloses at least one of the parameters of the eye model being individually measured in the spectacle wearer or determined from individual measurement values (paragraphs 0023, 0056). 
	With respect to claim 29, Altheimer further discloses an apparatus for calculating a spectacle lens comprising a calculator to calculate the lens using the method of claim 17 (see rejection of claim 17 above and also claim 16 of Altheimer). 
	With respect to claim 30, Altheimer further discloses an non-transitory computer product using a program code to implement the method of claim 17 (see rejection of claim 17 above and also abstract, paragraph 0001, and claims 13 and 14 of Altheimer). 
	With respect to claim 31, Altheimer further discloses a method for producing a spectacle lens comprising the method of claim 17 and manufacturing the calculated lens (see rejection of claim 17 above and also claim 15 of Altheimer).
	With respect to claim 32, Altheimer further discloses an apparatus for producing a spectacle lens comprising a calculator to calculate the lens according to the method of . 
Claim(s) 17-20, 23-25, 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calixte publication number 2012/0212705.
	With respect to claim 17, Calixte discloses the limitations therein including the following: a computer implemented method for calculating a spectacle lens of an eye of a spectacles wearer (abstract, paragraphs 0001-0015); comprising providing a comparative association between two parameters (paragraphs 0006, 0013-0014, a “criterion of the optical function of the ophthalmic lens” as being compared to the “ophthalmic lens ergorama system” i.e. a “comparative association” with the “criterion of the optical function of the ophthalmic lens” as a first parameter being associated with the “ophthalmic lens ergorama system” as a second parameter). In the alternative, Calixte discloses comprising providing a comparative association between two parameters (paragraphs 0017-0018, a “criterion of the optical function of the ophthalmic lens” as being compared to “target value” i.e. a “comparative association” with the “criterion of the optical function of the ophthalmic lens” as a first parameter being associated with the “target value” as a second parameter). Calixte further discloses the association of at least one imaging property or aberration (paragraphs 0015, 0018 i.e. the disclosed “power in central vision” and/or “astigmatism in central vision” and/or “optical aberration”), wherein a first parameter is evaluating the imaging property or aberration by the observing of an object through a spectacle lens system (paragraphs 0006, 0015, 0017-0018, 0189);  the spectacle lens system being the combined spectacle lens with an eye, the eye being one of either the eye of the wearer, or the eye 
With respect to claim 18, Calixte further discloses the calculating or assessing comprising optimizing the spectacle lens by minimizing or maximizing the target function (paragraphs 0001-0015, 0017-0018).  
	With respect to claim 19, Calixte further discloses calculating at least one light beam emanating from an object with the aid of wave-tracing or ray-tracing through the spectacle lens system up to an evaluation surface (paragraphs 0190-0202). 
	With respect to claim 20, Calixte further discloses calculating at the evaluation surface between the light from the object in comparison to light converging on a retina of a model eye (abstract, paragraphs 0065, 0087, 0190-0202).
 	 With respect to claim 23, Calixte further discloses the associating of the one imaging property or aberration parametrically depends on the measured initial vision of the wearer (paragraphs 0158-0159, dependent on initial prescription data i.e. “measured initial vision” and or paragraphs 0190-0198 i.e. dependent on measured initial vision data). 

	With respect to claim 25, Calixte further discloses the associating comprises giving a value to the refractive power of one of the eyes of the wearer (0001-0015, 0017-0018, 0158-0159, 0190-0202). 
	With respect to claim 27, Calixte further discloses the spectacle lens system comprising a spectacle lens and a model eye (abstract, paragraph 0189, the ergorama); the model described with at least one of pupil diameter or refractive index of the media (paragraphs 0030, 0065, 0184-0185). 
	With respect to claim 28, Calixte further discloses at least one of the parameters of the eye model being individually measured in the spectacle wearer or determined from individual measurement values (paragraphs 0158-0159, 0190-0198). 
	With respect to claim 29, Calixte further discloses an apparatus for calculating a spectacle lens comprising a calculator to calculate the lens using the method of claim 17 (see rejection of claim 17 above and also paragraph 0061). 
	With respect to claim 30, Calixte further discloses an non-transitory computer product using a program code to implement the method of claim 17 (see rejection of claim 17 above and also paragraph 0059). 
	With respect to claim 31, Calixte further discloses a method for producing a spectacle lens comprising the method of claim 17 and manufacturing the calculated lens (see rejection of claim 17 above and also paragraphs 0001-0015).

Prior Art Citations
	Becken publication number 2011/0051082 (such as claim 1 therein), Contet publication number 2013/0329186 (such paragraphs 0039, 0081), De Rossi publication number 2011/0202286 (such as paragraph 0008), and McKenzie publication number 2015/0276987 (such as paragraph 0055) are being cited to show additional methods and apparatuses that would have also either read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claims 22 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 22, none of the prior art either alone or in combination disclose or teach of the claimed computer-implemented method for calculating or assessing a spectacle lens specifically including, as the distinguishing features in combination with the other limitations, calculating at  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 13, 2022